Citation Nr: 0313511	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for polycystic kidney 
disease with associated hypertension.

2.  Entitlement to service connection for maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from November 1981 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).

Moreover, the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), interpreted VA's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary." 
38 U.S.C.A. § 5100.  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  As part of the notice, VA must notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
VA.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal, 
considering the VCAA and any other 
pertinent changes to the law such as 
38 C.F.R. §§ 3.22, 20.1106.  If any 
determination remains unfavorable, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action unless otherwise informed.  The 
purpose of this REMAND is to ensure compliance with due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




